DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 JULY 2021 has been entered.
Status of Claims
In the claim set filed on 23 JULY 2021 with the RCE, the Applicant has cancelled all previous claims and has added new Claims 43-60. 
Response to Amendment/Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 23 JULY 2021, with respect to the 112(b) rejections, previous art rejections and the objection to claims which were objected to as being dependent upon a rejected claim have been fully considered and are persuasive.  The 112(b) rejections, the previous art rejections and the objection to claims which were objected to as being dependent upon a rejected claim has been withdrawn. 
In the Final Office Action on 24 MAY 2021, the Examiner had indicated the claims 23-31 and 40-42 are objected to as being dependent upon a rejected claim, but would be allowable in independent form.  Applicant has amended the claims.  Claims 22 and 23 have been rewritten as newly presented Claim 43.  Claim 43 is considered to be allowable.  All claims dependent on 
RESONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Final Office Action on 24 MAY 2021, the Examiner had indicated the claims 23-31 and 40-42 are objected to as being dependent upon a rejected claim, but would be allowable in independent form.  Applicant has amended the claims.  Claims 22 and 23 have been rewritten as newly presented Claim 43.  Claim 43 is considered to be allowable.  Claim 32 has basically been rewritten as Claim 52 and Claim 39 has basically been rewritten as Claim 58.   
As previously indicated by the Examiner: the reagent management system with an insert and a base is not found or suggested in the prior art.  The newly applied reference to CappOrigami™ discloses most of the structural limitations of the inserts as seen in the rejection original Claim 32, but is silent in regards to a base, said base comprising a trough accommodating said reservoir and adapted for extending said insert outwardly from said base.  New Claim 43 includes indicated allowable subject matter. 
Also as previously indicted by the Examiner, in original Claim 39 the process of creating a reagent management apparatus including the steps of rotary die cutting a pliable sheet from a web from pliable material is taught in CappOrigami™.  The CappOrigami™ reference does not teach the process of creating the apparatus, only the apparatus itself.  While most of what is being is created is taught by CappOrigami™, including having the flat sheet include prefolded lines, interpreted to be scores or scoring and folding the prefolded lines, the process of creating is not 
New independent Claim 52 is rewritten as original Claim 32, but now also includes a limitation directed towards a first tip through the extension of the fifth section outwardly along and beyond the longitudinal dimension of the free edge of the fourth section.  This limitation is not found or taught in the prior art as the CappOrigami™ reference as pushing out the fifth side would only position the fifth side to lie even with the longitudinal dimension of the fourth section.  
The Examiner is unable to provide a new rejection that would fairly teach or suggest the claimed invention in both the apparatus and method claims.  The closest prior art or record is to CappOrigami™ reference, but fail to teach certain limitations reflected in the new set of claims.    
Claims 43-60 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 48, a period has been added to the end of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797